    Case 21-03007-sgj Doc 1 Filed 01/22/21             Entered 01/22/21 18:10:35            Page 1 of 11



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                             §
In re:                                                            Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                             §    Case No. 19-34054-sgj11
                                                             §
                                  Debtor.
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                             §
                                  Plaintiff,                 §    Adversary Proceeding No.
                                                             §
vs.                                                          §    ______________________
                                                             §
HCRE PARTNERS, LLC (N/K/A/ NEXPOINT                          §
REAL ESTATE PARTNERS, LLC,                                   §
                                                             §
                                  Defendant.




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:42002.4 36027/002
 Case 21-03007-sgj Doc 1 Filed 01/22/21           Entered 01/22/21 18:10:35        Page 2 of 11




                      COMPLAINT FOR (I) BREACH OF CONTRACT
             AND (II) TURNOVER OF PROPERTY OF THE DEBTOR’S ESTATE

        Plaintiff, Highland Capital Management, L.P., the above-captioned debtor and debtor-in-

possession (the “Debtor”) in the above-captioned chapter 11 case and the plaintiff in the above-

captioned adversary proceeding (the “Adversary Proceeding”), by its undersigned counsel, as

and for its complaint (the “Complaint”) against defendant HCRE Partners, LLC (n/k/a NexPoint

Real Estate Partners, LLC) (“HCRE” or “Defendant”), alleges upon knowledge of its own

actions and upon information and belief as to other matters as follows:

                                PRELIMINARY STATEMENT

        1.       The Debtor brings this action against HCRE as a result of HCRE’s defaults under

(i) four demand notes in the aggregate principal amount of $4,250,000 and payable upon the

Debtor’s demand, and (ii) one term note in the aggregate principal amount of $6,059,831.51

payable in the event of default, all executed by HCRE in favor of the Debtor. HCRE has failed

to pay amounts due and owing under the notes and the accrued but unpaid interest thereon.

        2.       Through this Complaint, the Debtor seeks (a) damages from HCRE in an amount

equal to (i) the aggregate outstanding principal due under the Notes (as defined below), plus (ii)

all accrued and unpaid interest thereon until the date of payment, plus (iii) an amount equal to the

Debtor’s costs of collection (including all court costs and reasonable attorneys’ fees and

expenses, as provided for in the notes) for HCRE’s breach of its obligations under the Notes, and

(b) turnover by HCRE to the Debtor of the foregoing amounts.

                                 JURISDICTION AND VENUE

        3.       This adversary proceeding arises in and relates to the Debtor’s case pending

before the United States Bankruptcy Court for the Northern District of Texas, Dallas Division

(the “Court”) under chapter 11 of the Bankruptcy Code.


                                                 2
DOCS_NY:42002.4 36027/002
 Case 21-03007-sgj Doc 1 Filed 01/22/21            Entered 01/22/21 18:10:35         Page 3 of 11




        4.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.

        5.       This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b), and,

pursuant to Rule 7008 of the Bankruptcy Rules, the Debtor consents to the entry of a final order

by the Court in the event that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

        6.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          THE PARTIES

        7.       The Debtor is a limited liability partnership formed under the laws of Delaware

with a business address at 300 Crescent Court, Suite 700, Dallas, Texas 75201.

        8.       Upon information and belief, HCRE is a limited liability company with offices

located in Dallas, Texas and is organized under the laws of the state of Delaware.

                                      CASE BACKGROUND

        9.       On October 16, 2019, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware

(the “Delaware Court”), Case No. 19-12239 (CSS) (the “Highland Bankruptcy Case”).

        10.      On October 29, 2019, the U.S. Trustee in the Delaware Court appointed an

Official Committee of Unsecured Creditors (the “Committee”) with the following members: (a)

Redeemer Committee of Highland Crusader Fund, (b) Meta-e Discovery, (c) UBS Securities

LLC and UBS AG London Branch, and (d) Acis LP and Acis GP.




                                                  3
DOCS_NY:42002.4 36027/002
    Case 21-03007-sgj Doc 1 Filed 01/22/21                  Entered 01/22/21 18:10:35            Page 4 of 11




           11.      On December 4, 2019, the Delaware Court entered an order transferring venue of

the Highland Bankruptcy Case to this Court [Docket No. 186]. 2

           12.      The Debtor has continued in the possession of its property and has continued to

operate and manage its business as a debtor-in-possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No trustee or examiner has been appointed in this chapter 11 case.

                                           STATEMENT OF FACTS

A.         The HCRE Demand Notes

           13.      HCRE is the maker under a series of demand notes in favor of the Debtor.

           14.      Specifically, on November 27, 2013, HCRE executed a demand note in favor of

the Debtor, as payee, in the original principal amount of $100,000 (“HCRE’s First Demand

Note”). A true and correct copy of HCRE’s First Demand Note is attached hereto as Exhibit 1.

           15.      On October 12, 2017, HCRE executed a demand note in favor of the Debtor, as

payee, in the original principal amount of $2,500,000 (“HCRE’s Second Demand Note”). A true

and correct copy of HCRE’s Second Demand Note is attached hereto as Exhibit 2.

           16.      On October 15, 2018, HCRE executed a demand note in favor of the Debtor, as

payee, in the original principal amount of $750,000 (“HCRE’s Third Demand Note”). A true

and correct copy of HCRE’s Third Demand Note is attached hereto as Exhibit 3

           17.      On September 25, 2019, HCRE executed a demand note in favor of the Debtor, as

payee, in the original principal amount of $900,000 (“HCRE’s Fourth Demand Note,” and

collectively, with HCRE’s First Demand Note, HCRE’s Second Demand Note, and HCRE’s

Third Demand Note, the “Demand Notes”). A true and correct copy of HCRE’s Fourth Demand

Note is attached hereto as Exhibit 4.



2
    All docket numbers refer to the main docket for the Highland Bankruptcy Case maintained by this Court.

                                                          4
DOCS_NY:42002.4 36027/002
 Case 21-03007-sgj Doc 1 Filed 01/22/21           Entered 01/22/21 18:10:35        Page 5 of 11




        18.      Section 2 of the Demand Notes provide: “Payment of Principal and Interest.

The accrued interest and principal of this Note shall be due and payable on demand of the

Payee.”

        19.      Section 4 of the Demand Notes provides:

        Acceleration Upon Default. Failure to pay this Note or any installment
        hereunder as it becomes due shall, at the election of the holder hereof, without
        notice, demand, presentment, notice of intent to accelerate, notice of acceleration,
        or any other notice of any kind which are hereby waived, mature the principal of
        this Note and all interest then accrued, if any, and the same shall at once become
        due and payable and subject to those remedies of the holder hereof. No failure or
        delay on the part of the Payee in exercising any right, power, or privilege
        hereunder shall operate as a waiver hereof.

        20.      Section 6 of the Demand Notes provides:

        Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
        otherwise) and is placed in the hands of an attorney for collection, or if it is
        collected through a bankruptcy court or any other court after maturity, the Maker
        shall pay, in addition to all other amounts owing hereunder, all actual expenses of
        collection, all court costs and reasonable attorneys’ fees and expenses incurred by
        the holder hereof.

B.      HCRE’s Defaults under Each Demand Note

        21.      By letter dated December 3, 2020, the Debtor made demand on HCRE for

payment of the Demand Notes by December 11, 2020 (the “Demand Letter”). A true and correct

copy of the Demand Letter is attached hereto as Exhibit 5. The Demand Letter provides:

        By this letter, Payee is demanding payment of the accrued interest and principal
        due and payable on the Notes in the aggregate amount of $5,012,260.96, which
        represents all accrued interest and principal through and including December 11,
        2020.

        Payment is due on December 11, 2020, and failure to make payment in full
        on such date will constitute an event of default under the Notes.

Demand Letter (emphasis in the original).

        22.      Despite the Debtor’s demand, HCRE did not pay all or any portion of the amount

demanded by the Debtor on December 11, 2020 or at any time thereafter.

                                                 5
DOCS_NY:42002.4 36027/002
 Case 21-03007-sgj Doc 1 Filed 01/22/21           Entered 01/22/21 18:10:35       Page 6 of 11




        23.      As of December 11, 2020, there was an outstanding principal amount of $171,542

on HCRE’s First Demand Note and accrued but unpaid interest in the amount of $526.10,

resulting in a total outstanding amount as of that date of $172,068.10.

        24.      As of December 11, 2020, there was an outstanding principal balance of

$3,149,919.12 on HCRE’s Second Demand Note and accrued but unpaid interest in the amount

of $41,423.60, resulting in a total outstanding amount as of that date of $3,191,342.72.

        25.      As of December 11, 2020, there was an outstanding principal balance of

$874,977.53 on HCRE’s Third Demand Note and accrued but unpaid interest in the amount of

$10,931.23, resulting in a total outstanding amount as of that date of $885,908.76.

        26.      As of December 11, 2020, there was an outstanding principal balance of

$750,279.14 on HCRE’s Fourth Demand Note and accrued but unpaid interest in the amount of

$12,662.24, resulting in a total outstanding amount as of that date of $762,941.38.

        27.      Thus, as of December 11, 2020, the total outstanding principal and accrued but

unpaid interest due under the Demand Notes was $5,012,260.96.

        28.      Pursuant to Section 4 of each Note, each Note is in default and is currently due

and payable.

C.      The HCRE Term Note

        29.       HCRE is the maker under a term note in favor of the Debtor.

        30.      Specifically, on May 31, 2017, HCRE executed a term note in favor of the

Debtor, as payee, in the original principal amount of $6,059,831 (the “Term Note,” and together

with the Demand Notes, the “Notes”). A true and correct copy of the Term Note is attached

hereto as Exhibit 6.

        31.      Section 2 of the Term Note provides: “Payment of Principal and Interest.

Principal and interest under this Note shall be due and payable as follows:

                                                 6
DOCS_NY:42002.4 36027/002
 Case 21-03007-sgj Doc 1 Filed 01/22/21           Entered 01/22/21 18:10:35        Page 7 of 11




        2.1    Annual Payment Dates. During the term of this Note, Borrower shall
        pay the outstanding principal amount of the Note (and all unpaid accrued interest
        through the date of each such payment) in thirty (30) equal annual payments (the
        “Annual Installment”) until the Note is paid in full. Borrower shall pay the
        Annual Installment on the 31st day of December of each calendar year during the
        term of this Note, commencing on the first such date to occur after the date of
        execution of this note.

        2.2    Final Payment Date. The final payment in the aggregate amount of the
        then outstanding and unpaid Note, together with all accrued and unpaid interest
        thereon, shall become immediately due and payable in full on December 31, 2047
        (the “Maturity Date”).

        32.      Section 3 of the Term Note provides:

        Prepayment Allowed: Renegotiation Discretionary. Maker may prepay in
        whole or in part the unpaid principal or accrued interest of this Note. Any
        payments on this Note shall be applied first to unpaid accrued interest hereon, and
        then to unpaid principal hereof.

        33.      Section 4 of the Term Note provides:

        Acceleration Upon Default. Failure to pay this Note or any installment
        hereunder as it becomes due shall, at the election of the holder hereof, without
        notice, demand, presentment, notice of intent to accelerate, notice of acceleration,
        or any other notice of any kind which are hereby waived, mature the principal of
        this Note and all interest then accrued, if any, and the same shall at once become
        due and payable and subject to those remedies of the holder hereof. No failure or
        delay on the part of the Payee in exercising any right, power, or privilege
        hereunder shall operate as a waiver hereof.

        34.      Section 6 of the Term Note provides:

        Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
        otherwise) and is placed in the hands of an attorney for collection, or if it is
        collected through a bankruptcy court or any other court after maturity, the Maker
        shall pay, in addition to all other amounts owing hereunder, all actual expenses of
        collection, all court costs and reasonable attorneys’ fees and expenses incurred by
        the holder hereof.

D.      HCRE’s Default under the Term Note

        35.      HCRE failed to make the payment due under the Term Note on December 31,

2020.



                                                 7
DOCS_NY:42002.4 36027/002
 Case 21-03007-sgj Doc 1 Filed 01/22/21            Entered 01/22/21 18:10:35        Page 8 of 11




        36.      By letter dated January 7, 2021, the Debtor made demand on HCRE for

immediate payment under the Term Note (the “Second Demand Letter”). A true and correct

copy of the Second Demand Letter is attached hereto as Exhibit 7.             The Demand Letter

provides:

        Because of Maker’s failure to pay, the Note is in default. Pursuant to Section 4 of
        the Note, all principal, interest, and any other amounts due on the Note are
        immediately due and payable. The amount due and payable on the Note as of
        January 8, 2021 is $6,145,466.84; however, interest continues to accrue under the
        Note.

        The Term Note is in default, and payment is due immediately.

Second Demand Letter (emphasis in the original).

        37.      Despite the Debtor’s demands, HCRE did not pay the amount demanded by the

Debtor on January 7, 2021 or at any time thereafter.

        38.      As of January 8, 2021, the total outstanding principal and accrued but unpaid

interest under the Term Note was $6,145,466.84.

        39.      Pursuant to Section 4 of the Term Note, the Note is in default and is currently due

and payable.

                                  FIRST CLAIM FOR RELIEF
                                    (For Breach of Contract)

        40.      The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        41.      Each Note is a binding and enforceable contract.

        42.      HCRE breached each Demand Note by failing to pay all amounts due to the

Debtor upon the Debtor’s demand.

        43.      HCRE breached the Term Note by failing to pay all amounts due to the Debtor

upon HCRE’s default and acceleration.


                                                  8
DOCS_NY:42002.4 36027/002
 Case 21-03007-sgj Doc 1 Filed 01/22/21          Entered 01/22/21 18:10:35        Page 9 of 11




        44.      Pursuant to each Note, the Debtor is entitled to damages from HCRE in an

amount equal to (i) the aggregate outstanding principal due under each Note, plus (ii) all accrued

and unpaid interest thereon until the date of payment, plus (iii) an amount equal to the Debtor’s

costs of collection (including all court costs and reasonable attorneys’ fees and expenses) for

HCRE’s breach of its obligations under each of the Notes.

        45.      As a direct and proximate cause of HCRE’s breach of each Demand Note, the

Debtor has suffered damages in the amount of at least $5,012,260.96 as of December 11, 2020,

plus an amount equal to all accrued but unpaid interest from that date, plus the Debtor’s cost of

collection.

        46.      As a direct and proximate cause of HCRE’s breach of the Term Note, the Debtor

has suffered damages in the amount of at least $6,145,466.84 as of January 8, 2021, plus an

amount equal to all accrued but unpaid interest from that date, plus the Debtor’s cost of

collection.

                                SECOND CLAIM FOR RELIEF
                        (Turnover by HCRE Pursuant to 11 U.S.C. § 542(b))

        47.      The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        48.      HCRE owes the Debtor an amount equal to (i) the aggregate outstanding principal

due under each of the Notes, plus (ii) all accrued and unpaid interest thereon until the date of

payment, plus (iii) an amount equal to the Debtor’s costs of collection (including all court costs

and reasonable attorneys’ fees and expenses) for HCRE’s breach of its obligations under each of

the Notes.

        49.      Each Demand Note is property of the Debtor’s estate and the amounts due under

each Demand Note are matured and payable upon demand.


                                                9
DOCS_NY:42002.4 36027/002
 Case 21-03007-sgj Doc 1 Filed 01/22/21               Entered 01/22/21 18:10:35        Page 10 of 11




         50.     The Term Note is property of the Debtor’s estate and the amounts due under the

Term Note are matured and payable upon default and acceleration.

         51.     The Debtor has made demand for turnover of the amounts due under each of the

Notes.

         52.     As of the date of filing this Complaint, HCRE has not turned over to the Debtor

all or any of the amounts due under each of the Notes.

         53.     The Debtor is entitled to the turnover of all amounts due under each of the Notes.

         WHEREFORE, the Debtor prays for judgment as follows:

                 (i)        On its First Claim for Relief, damages in an amount to be determined at

                 trial, including, among other things, (a) the aggregate outstanding principal due

                 under each Note, plus (b) all accrued and unpaid interest thereon until the date of

                 payment, plus (c) an amount equal to the Debtor’s cost of collection (including all

                 court costs and reasonable attorneys’ fees and expenses);

                 (ii)       On its Second Claim for Relief, ordering turnover by HCRE to the Debtor

                 of an amount equal to (a) the aggregate principal due under each Note, plus (b) all

                 accrued and unpaid interest thereon until the date of payment, plus (c) an amount

                 equal to the Debtor’s cost of collection (including all court costs and reasonable

                 attorneys’ fees and expenses); and

                 (iii)      Such other and further relief as this Court deems just and proper.




                                                     10
DOCS_NY:42002.4 36027/002
 Case 21-03007-sgj Doc 1 Filed 01/22/21    Entered 01/22/21 18:10:35   Page 11 of 11




Dated: January 22, 2021.           PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 2405397)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:     jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               gdemo@pszjlaw.com
                                               hwinograd@pszjlaw.com

                                   -and-

                                   HAYWARD PLLC

                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110

                                   Counsel for Highland Capital Management, L.P.




                                           11
DOCS_NY:42002.4 36027/002
